IN THE UNITED STATES COURT OF APPEALS

                    FOR THE FIFTH CIRCUIT
                               _______________

                                 m 99-30790
                               _______________



     LOUISIANA SEAFOOD MANAGEMENT COUNCIL, INC.; JOHN THOMPSON;
   EDDIE LEJUINE; MATTHEW REAGAN; CLARA GERICA; TODD STIPELCOVICH;
        BARRY SCHAFERKOTTER; DAVID MILLS; CHRISTON CHERAMIE;
   PETER STEVEN HOTOPH; EUGENE HICKMAN; CHAD LAY; LINDBERG SANTINI;
                  NED F. MALLEY, JR.; AND BARISICH, INC.,

                                                    Plaintiffs-Appellants,

                                    VERSUS

MURPHY J. FOSTER, JR., GOVERNOR; RICHARD P. IEYOUB, ATTORNEY GENERAL; JOE
     HERRING; CHARLES CLARK; PETER VUJNOVICH; JOHN F. SCHNEIDER;
    PETTY GISCLAIR; DANIEL BABIN; JOSEPH P. CORMIER; GLYNN CARVER;
     WYNTON VIDRINE; LOUISIANA WILDLIFE AND FISHERIES COMMISSION;
           AND LOUISIANA DEPARTMENT OF WILDLIFE AND FISHERIES,

                                                    Defendants-Appellees.


                         _________________________

                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                  (96-CV-106)
                        _________________________
                               December 11, 2000
Before POLITZ, SMITH, and PARKER,
  Circuit Judges.

PER CURIAM:*

   The plaintiffs challenge a state statute. In a
comprehensive opinion, the district court
dismissed the complaint as barred by the
doctrine of res judicata.

   We have reviewed the briefs and applicable
law and pertinent portions of the record and
have heard the arguments of counsel. We
agree with the district court’s persuasive
reasoning, and we affirm, essentially for the
reasons stated by the district court, with the
exception of its discussion of judicial estoppel,
which was not necessary to the result.

   AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2